Voto disidente emitido por el
Juez Asociado Señor Irizarry Yunqué
al cual se une el Juez Presidente Señor Trías Monge.'
*475Mediante opinión de este Tribunal se confirma la impo-sición de honorarios de abogado por temeridad incurrida antes de contestarse la demanda, no obstante que la deman-dada, luego de emplazada, hizo a la demandante una oferta de sentencia por la suma reclamada y al contestar la demanda admitió adeudar dicha suma.
En Mejías v. Jaime, Auditor Mpal., 52 D.P.R. 534 (1938), se reconoció la norma seguida en esta jurisdicción de que la imposición de honorarios de abogado a la parte per-didosa procede cuando ésta ha actuado con temeridad al defenderse de la acción en su contra, En sentido contrario, la falta de comparecencia en autos y la consiguiente anotación de rebeldía al demandado han impedido siempre que se le considere temerario y se le imponga el pago de honorarios de abogado. Véase el artículo Rebelde sin Costas, por el Lie. Hiram Sánchez Martínez, publicado en el Boletín Judicial, Afio 4, Núm. 2, pág. 14 y ss. (abril-junio 1982).
La temeridad a que se refiere la Regla 44.1(d) de Proce-dimiento Civil no puede darse antes de iniciada la acción ni antes de que se conteste la demanda. Aquí la contestación, en vez de controvertir las alegaciones de la demanda, las aceptó.
Más aún, aquí se hizo una oferta de sentencia por la suma que fue concedida luego en la sentencia. La Regla 35.1 de Procedimiento Civil, que trata sobre ofertas de senten-cia, exime del pago de costas y honorarios de abogado al oferente en casos como el presente. Dice, en lo aquí perti-nente: “Si la sentencia que obtuviere finalmente la parte a quien se le hizo la oferta no fuera más favorable [que la oferta hecha], ésta tendrá que pagar las costas, gastos y honorarios de abogado incurridos con posterioridad a la oferta.”
Estaría de acuerdo en que en justicia debe tener derecho a cobrar honorarios de abogado la parte que se ve obligada a reclamar judicialmente lo que se le adeuda y le es negado. Debería considerarse la temeridad en que incurrió el *476demandado antes de iniciarse el pleito y antes de compa-recer. Pero para ello habría que enmendar las reglas men-cionadas y el procedimiento no es mediante legislación judicial.
Aparte de lo dicho, la cuantía de los honorarios impuesta en este caso tiene visos de acción punitiva. Ese no es el propósito de la Regla 44 de Procedimiento Civil, base para la imposición de honorarios de abogado. Señalamos en Ferrer Delgado v. Tribunal Superior, 101 D.P.R. 516, 517 (1973), que su propósito es “resarcir a la parte victoriosa en los gastos necesarios y razonables incurridos con motivo del litigio”.
La cuantía de los honorarios, salvo el caso en que se hubieren pactado, debe hacerse depender del valor que en efecto tengan los servicios profesionales prestados. Y esto ha de depender, principalmente, del esfuerzo y del tiempo que el abogado haya tenido que dedicarle al caso. Redactar una demanda en cobro de dinero, como la de este caso, no puede haber requerido mucho esfuerzo. Y la tramitación del pleito, una vez presentada la demanda, ha requerido menos. Véanse: [Pizarro] Félix v. Victory Carriers, Inc., 342 F.Supp. 1386 (1972); Boyd v. Tribunal Superior, 101 D.P.R. 651 (1973); Del Toro v. Juncos Central Co., 43 D.P.R. 639 (1932).
Proveería según intimado en nuestra resolución sobre mostración de causa y dispondría la eliminación de la con-dena en honorarios de abogado.